PETERSON, Judge.
Richard M. Tanner appeals from a final judgment of dissolution of marriage. In the final judgment, the court found that Tanner was unable to pay child support because he was incarcerated. The final judgment also provides that, without notice or hearing, an order would be entered after
Tanner’s release requiring him to pay child support in an amount commensurate with section 61.30, Florida Statutes.
Much of Tanner’s pro se brief refers to matters that occurred at the final hearing or alleges legal errors without citations of authority. It appears that no record was made of the final hearing, and in the absence of such a record, this court is unable to review the matters about which Tanner complains. Carter v. Carter, 504 So.2d 418 (Fla. 5th DCA 1987).
We do find merit in Tanner’s complaint that the final judgment provides that child support would be set without a hearing upon Tanner’s release from incarceration. Tanner is entitled to a hearing on that issue, so we vacate that portion of the order that reads, “An order shall thereafter be entered without notice or hearing obligating Respondent to pay child suuport [sic] to Petitioner in an amount commensurate with Section 61.30 Fla.Stat.” Except for that portion of the final judgment, we affirm.
AFFIRMED in part; VACATED in part.
DAUKSCH and W. SHARP, JJ., concur.